Citation Nr: 1824490	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for dermatitis, claimed as a skin condition.

3.  Entitlement to service connection for bilateral foot fungus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a disorder manifested by high cholesterol.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The rating decision denied the Veteran's claims for hypertension, a low back condition, skin problems, high cholesterol, and bilateral foot fungus.  The Veteran filed a notice of disagreement in August 2013, and timely filed his substantive appeal in September 2014.  

The Veteran testified before the undersigned at a December 2017 video conference hearing.  The hearing transcript is of record.

The issues of entitlement to service connection for a low back disability; entitlement to service connection for dermatitis, claimed as a skin condition; and entitlement to service connection for bilateral foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2017 written statement, the Veteran withdrew the appeal for the claim of entitlement to service connection for hypertension.

2.  In a December 2017 written statement, the Veteran withdrew the appeal for the claim of entitlement to service connection for a disorder manifested by high cholesterol.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for hypertension has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012);  38 C.F.R. § 20.204 (2017).

2.  The issue of entitlement to service connection for a disorder manifested by high cholesterol has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a December 2017 statement in support, the Veteran removed his claims for entitlement to service connection for hypertension and high cholesterol.  See December 2017 VA 21-4138.  In that same statement, the Veteran requested to continue his appeal for his low back, dermatitis, and fungus disabilities.  To date, neither the Veteran nor his representative has requested to reopen those issues.
The Board notes that an appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn these appeals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  The appeals from the denials of entitlement to service connection for hypertension and entitlement to service connection for high cholesterol must be dismissed.  38 U.S.C. § 7105 (2012);        38 C.F.R. § 20.204 (2017).


ORDER

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for a disorder manifested by high cholesterol is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the Veteran has been diagnosed with a skin condition, bilateral foot fungus and a low back condition.  See June 2012 PMR & March 2017 CAPRI.  More importantly, during service the Veteran had complaints, treatment and diagnoses of the conditions claimed on appeal.  See STRs.  As the Veteran has current diagnoses, evidence of an in-service disease or event, and indication that the disabilities may be associated with service, a remand is necessary to obtain a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes the Veteran was originally scheduled for VA examinations, which he failed to appear for in October 2012.  At the time of the December 2017 hearing, the Veteran testified that he actually did appear for the prior examinations and he did not know what happened to the results.  He testified that he would be willing to appear again if the examinations were rescheduled.  The Board finds another attempt should be made to have the Veteran examined for compensation and pension purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records relevant to the matters on appeal and associate the same with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of his low back disability.  

3.  Schedule the Veteran for a VA examination to determine the etiology of his dermatitis.  

4.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral foot fungus.  

The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Thereafter, issue opinions that specifically address the questions below with a full rationale for the opinions provided.

(a) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset during service or is otherwise related to service.
(b) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dermatitis had its onset during service or is otherwise related to service.

(c) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot fungus had its onset during service or is otherwise related to service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examination report should reflect consideration of the Veteran's documented medical history and competent lay assertions.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them the opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


